In an action for damages due to the fall of plaintiff Mary Indinali down an outside stoop, claimed to have been caused by the absence of light in the vestibule and the absence of handrails on the stoop, judgment dismissing complaint on the merits unanimously affirmed, with costs. Section 35 of the Tenement House Law does not require handrails on an outside stoop leading into a multiple apartment house. (Bleichman v. Levy, 242 App. Div. 642; Freewald v. 1605 Nelson Ave., Inc., 236 id. 643.) The purpose of section 76 of the Tenement House Law is to require lighting in the vestibule entrance hall and public halls near the stairs in multiple apartment houses, so as to enforce interior illumination. Its purpose is not to require or enforce illumination of exterior steps or places. Hence the absence of a light in the vestibule adjacent to the stoop, leaving the stoop in darkness, as a claimed consequence of which plaintiff Mary Indinali fell, violated no duty that defendants owed to her. Present — Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ.